DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 19th 2021 has been entered.

 Response to Amendment
	Claims 1, 4 and 7 are amended.  Claims 1-9 are pending.
Applicant’s remarks submitted in view of the newly presented amendments to independent claims 1, 4 and 7 have been considered but are not found to be persuasive for at least the following reasons:
Applicant has amended the independent claims to include the limitation:
“wherein the local area feature amount is a three-dimensional array with dimensions including a feature amount number, a vertical position, and a horizontal position.”
The cited reference to Bahlmann discloses a determining local feature amounts in the form of the pixel values by area which reflect the color of the applied dyes which reflect the corresponding reaction values (paragraph [0031]).  The pixel color values or feature descriptors at each pixel also contain a vertical position and horizontal position in the pixel coordinate 


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

“a local area feature amount calculating unit that calculates…”
“an identifying unit that performs a plurality of identification…”
“a reaction value calculating unit that calculates…”
“a reaction value difference calculating unit that calculates differences…”
in claim 1;
“a staining shade classifying unit that classifies…”
in claim 2;
“a local area feature amount calculating unit that calculates…”
“an identifying unit that performs a plurality of identification…”
“a reaction value calculating unit that calculates…”
“a reaction value difference calculating unit that calculates…”
“a sample collecting unit that collects…”
“an analyzing unit that performs analysis…”
 in claim 7; and 
“a staining shade classifying unit that classifies…”
in claim 8.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4, 5, 7 and 8 are rejected under 35 U.S.C. 102(a) as being anticipated by Applicant cited WO 2013/022688 to Bahlmann et al.

With regard to claim 1, Bahlmann discloses 
an image diagnosis assisting apparatus comprising: 
a local area feature amount calculating unit that calculates a local area feature amount from an input image (Fig. 2, elements 201 and 203; and abstract and paragraph [0007], the image is divided into patches or local areas); 
an identifying unit that performs a plurality of identification processes using the local area feature amount (Fig. 2, elements 202 and 203, and paragraph [0007], a plurality of feature descriptors are extracted from the image patches or local areas);
including identifying a plurality of states of cells or tissues in the input image and a likelihood of each state (paragraphs [0025]-[0027] and [0031], Bahlmann discloses that states of tissues are determined using a model for distinguishing between statistics of relevant and irrelevant regions of tissues.  The likelihood of each state is determined using the percentile feature descriptors extracted and classified using the SVM classifier. The percentile representing a likelihood of state classified using a linear SVM);
 a reaction value calculating unit that calculates a plurality of reaction values indicating based on which unit area in the input image each identification result is judged, using a calculation result of the local area feature amount and a result of the plurality of identification processes (Fig. 2, elements 203 and 204, and paragraphs [0007]-[0012] the reaction values are interpreted as the determined stain color values); and 
a reaction value difference calculating unit that calculates differences between the plurality of reaction values (Fig. 2, element 204, and paragraphs [0009]-[0012], the difference between the portions of the tissue stained with the first color and the positions of the tissue stained by the second stain is determined and accentuated),
wherein the local area feature amount is a three-dimensional array with dimensions including a feature amount number, a vertical position, and a horizontal position (Bahlmann discloses a determining local feature amounts in the form of the pixel values by area which reflect the color of the applied dyes which reflect the corresponding reaction values (paragraph [0031]).  The pixel color values or feature descriptors at each pixel 

With regard to claim 2, Bahlmann discloses the image diagnosis assisting apparatus according to claim 1, including: a staining shade classifying unit that classifies the input image according to staining shade before the local area feature amount calculating unit calculates the local area feature amount from the input image (paragraph [0007], the image patches are preprocessed according to a distribution of the portions of the tissue stained by the first stain and the portions of the tissue stained by the second stain).

With regard to claim 4, Bahlmann discloses an image diagnosis assisting method comprising: 
a local area feature amount calculation step of calculating, by an arithmetic operation unit, a local area feature amount from an input image (Fig. 2, elements 201 and 203; and abstract and paragraph [0007], the image is divided into patches or local areas); 
an identification step of performing, by the arithmetic operation unit, a plurality of identification processes using the local area feature amount (Fig. 2, elements 202 and 203, and paragraph [0007], a plurality of feature descriptors are extracted from the image patches or local areas); 
a reaction value calculation step of calculating, by the arithmetic operation unit, a plurality of reaction values indicating based on which unit area in the input image each identification result is judged, using a calculation result of the local area feature amount and a result of a plurality of identification processes (Fig. 2, elements 203 and 204, and ; and 
a reaction value difference calculation step of calculating, by the arithmetic operation unit, differences between a plurality of reaction values (Fig. 2, element 204, and paragraphs [0009]-[0012], the difference between the portions of the tissue stained with the first color and the positions of the tissue stained by the second stain is determined and accentuated),
wherein the local area feature amount is a three-dimensional array with dimensions including a feature amount number, a vertical position, and a horizontal position (Bahlmann discloses a determining local feature amounts in the form of the pixel values by area which reflect the color of the applied dyes which reflect the corresponding reaction values (paragraph [0031]).  The pixel color values or feature descriptors at each pixel also contain a vertical position and horizontal position in the pixel coordinate system that composes every digital image.  Bahlmann describes pixel coordinates (x, y) (paragraph [0038]).  Bahlmann is clearly concerned with location (vertical and horizontal position) specific feature amounts as shown in Fig. 1 and Fig. 6.  The location of determined feature amounts describes the reaction value within the slide being examined and is vital to function of the analysis).  


With regard to claim 5, Bahlmann discloses the image diagnosis assisting method according to claim 4, including: a staining shade classification step of classifying, by the arithmetic operation unit, the input image according to staining shade before the local area feature amount is calculated from the input image by the arithmetic operation unit at the local area feature amount calculation step (paragraph [0007], the image patches are preprocessed according to a distribution of the portions of the tissue stained by the first stain and the portions of the tissue stained by the second stain).

With regard to claim 7, Bahlmann discloses a sample analyzing system comprising: 
a local area feature amount calculating unit that calculates a local area feature amount from an input image (Fig. 2, elements 201 and 203; and abstract and paragraph [0007], the image is divided into patches or local areas); 
an identifying unit that performs a plurality of identification processes using the local area feature amount (Fig. 2, elements 202 and 203, and paragraph [0007], a plurality of feature descriptors are extracted from the image patches or local areas); 
including identifying a plurality of states of cells or tissues in the input image and a likelihood of each state (paragraphs [0025]-[0027] and [0031], Bahlmann discloses that states of tissues are determined using a model for distinguishing between statistics of relevant and irrelevant regions of tissues.  The likelihood of each state is determined using the percentile feature descriptors extracted and classified using the SVM classifier. The percentile representing a likelihood of state classified using a linear SVM);
a reaction value calculating unit that calculates a plurality of reaction values indicating based on which unit area in the input image each identification result is judged, using a calculation result of the local area feature amount and a result of the plurality of identification processes (Fig. 2, elements 203 and 204, and paragraphs [0007]-[0012] the reaction values are interpreted as the determined stain color values); 
a reaction value difference calculating unit that calculates differences between the plurality of reaction values Fig. 2, element 204, and paragraphs [0009]-[0012], the difference between the portions of the tissue stained with the first color and the positions of the tissue stained by the second stain is determined and accentuated); 
a sample collecting unit that collects a sample based on the calculated information (paragraph [0038], the system is trained to classify samples for the purpose of classifying future test samples); and 
an analyzing unit that performs analysis of the sample collected by the sample collecting unit (paragraph [0038], the system is trained to classify samples for the purpose of classifying future test samples),
wherein the local area feature amount is a three-dimensional array with dimensions including a feature amount number, a vertical position, and a horizontal position (Bahlmann discloses a determining local feature amounts in the form of the pixel values by area which reflect the color of the applied dyes which reflect the corresponding reaction values (paragraph [0031]).  The pixel color values or feature descriptors at each pixel also contain a vertical position and horizontal position in the pixel coordinate system that composes every digital image.  Bahlmann describes pixel coordinates (x, y) (paragraph [0038]).  Bahlmann is clearly concerned with location (vertical and horizontal position) specific feature amounts as shown in Fig. 1 and Fig. 6.  The location of determined feature amounts describes the reaction value within the slide being examined and is vital to function of the analysis).  

With regard to claim 8, Bahlmann discloses the sample analyzing system according to claim 7, including: a staining shade classifying unit that classifies the input image according to the staining shade before the local area feature amount calculating unit calculates the local area feature amount from the input image (paragraph [0007], the image patches are preprocessed according to a distribution of the portions of the tissue stained by the first stain and the portions of the tissue stained by the second stain).  


Claim Rejections – 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Applicant cited references WO 2013/022688 to Bahlmann et al. and USPN 2011/0057946 to Yamamoto et al.

With regard to claims 3, 6 and 9 Bahlmann discloses the image diagnosis assisting apparatus according to claim 1, but does not explicitly disclose wherein the local area feature amount calculating unit updates a coefficient group to be used in calculation of a local area feature amount from the input image or a coefficient group to be used in a plurality of identification processes using the 39local area feature amount. Yamamoto discloses a similar dye-stained sample analysis to that of Bahlmann.  Yamamoto further teaches updating a set of coefficients used in determining the amount of dye present in the samples (paragraphs [0009]-[0011]).  Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to use the coefficient calculations taught by Yamamoto to determine sample features in the sample examination of Bahlmann.
  



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESLEY J TUCKER whose telephone number is (571)272-7427.  The examiner can normally be reached on 9AM-5PM Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHAN PARK can be reached on 571-272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


WESLEY J. TUCKER
Primary Examiner
Art Unit 2669



/WESLEY J TUCKER/Primary Examiner, Art Unit 2669